Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 4/26/2021, wherein claims 1-12, 15, and 17-21 are pending, and claims 1-6 are withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one internal support comprising at least one lateral support configured to fit across the forehead, and at least two vertical supports on each side of the at least one lateral support (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Fig. 8 shows two lateral supports that do not connect across the forehead, and shows two vertical supports, but not two vertical supports on each side of the lateral supports.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  
Regarding claim 17, “the side” should be changed to “the sides” to maintain antecedent basis. Otherwise, it would be unclear which side the claim is referring to.  
Regarding claim 7, “the at least one support” in part f should be written as “the at least one internal support” to maintain antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 15, it is unclear what is meant by “at least one lateral support across the forehead, and at least two vertical supports on each side of the at least one lateral support” because applicant spec describes 33 as vertical supports (para. 75) and shows 33 as being over the forehead region (fig. 8), and 32 as lateral supports (para. 75)  on the sides (fig. 8). While the specification provides that the lateral supports may extend all the way around the helmet, it is unclear how the at least two vertical supports would be on each side of the at least one lateral support. What is the applicant considering “each side” of the at least one lateral support? Please clarify. Additionally, 
the examiner notes that the applicant elected the embodiment shown in fig. 8 which does not show this feature. For the purposes of this office action, the examiner is interpreting “at least two vertical supports on each side of the at least one lateral support” to mean that at least two vertical supports are on a left side and a right side of the at least one lateral support.

Regarding claim 18, it is unclear what the applicant means by “ thermoplastic material that is capable of being heated and then molded upon cooling.” Because thermoplastic materials by definition are  “types of plastic which becomes soft when they are heated and hard when they cool down.” (collinsdictionary.com). Therefore, it is 

All remaining claims are rejected as depending from a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7,11 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent No. 552557) in view of Cohen (U.S. Patent No. 8640267).

Regarding claim 7, Weber teaches a helmet (figs. 1-3) configured to be worn on a head of a user (fig. 1), said helmet having an interior (within the helmet of figs. 1-3), said head comprising a top, a bottom, sides, a forehead, and an ear, said ear having a front, and said forehead having a top portion ( can be worn on a head of a user having the claimed configuration), said helmet comprising: (a) at least one protective element 

Cohen teaches a soft helmet (10 or 110) (abstract) comprising a pliable layer  (20 or 120) (col. 2, lines 43-46, 62-67, col. 4, lines 31-33, col. 6, lines 31-47) extending over at least one internal support (40 or 140) (col. 3, lines 7-13, col. 6, lines 31-47) such that the pliable layer and the at least one internal support form a protective element. The protective element is configured to end at about the front of the ear and is provided therein an opening (figs. 2, 7a, opening at front of helmet), the at least one protective element having a pliable form (col. 2, lines 43-46, 62-67, col. 4, lines 31-33, col. 6, lines 31-47) to provide protection against impact to the soft helmet (col. 2, lines 43-46, 62-67, col. 4, lines 31-33, col. 6, lines 31-47), d) a plurality of internal cushions (50,150, col. 5, lines 45-65) capable of being selectively attached to the interior of the soft helmet (col. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a pliable layer to the at least on protective element of Weber, the pliable layer extending over the at least one internal support, the pliable  layer configured to end at about the front of the ear and is provided therein an opening, the pliable layer having a pliable form to provide protection against impact to the soft helmet, the pliable layer having a plurality of vents in view of Cohen and to have added a plurality of internal cushions capable of being selectively attached to the interior of the soft helmet in view of Cohen in order to  increase protection to the wearer (col. 2, lines 62-67 of Cohen) and increase wearer comfort.

The at least one internal support is redefined for claim 11 as A,F.

Regarding claim 11, the Weber/Cohen combined reference teaches a visor (lines 35-42, fig. 1), wherein the visor is disposed of in said opening between the front of the ear and the top portion of the forehead (fig. 1 of Weber as modified by Cohen), wherein the visor extends to and is in contact with the at least one protective element (at F and G, lines 35-45, fig. 1); and wherein the at least one support (A,F) is a horizontal structure (figs. 1,2), and which comprises at least two visor supports (A ,F on left and A,F on right) that connect to the visor (lines 35-39, figs. 1,2).


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent No. 552557) in view of Cohen (U.S. Patent No. 8640267) in view of Futch (U.S. 20060206976).

Regarding claim 8, the Weber/Cohen combined reference doesn’t specifically teach the helmet weighs less than about 32 ounces.

Futch teaches a helmet (1) that weighs less than about 32 ounces (para. 22).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the helmet of the Weber/Cohen combined reference less than about 32 ounces in view of Futch in order to minimize weighing down the wearer's head thereby increasing comfort to the wearer. 


Regarding claim 9, the Weber/Cohen combined reference doesn’t specifically teach the helmet weighs less than about 24 ounces.

Futch teaches a helmet (1) that weighs less than about 24 ounces (para. 22).

. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent No. 552557) in view of Cohen (U.S. Patent No. 8640267) in view of Williams (U.S. Patent No. 6070271).
Regarding claim 10, the Weber/Cohen combined reference doesn’t specifically teach the helmet weighs less than about 16 ounces.
Williams teaches a helmet that weighs less than about 16 ounces (col. 4, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the helmet of the Weber/Cohen combined reference weigh less than about 16 ounces in view of Williams in order to improve comfort and reduce neck fatigue (col. 4, lines 55-67).

Claims 15, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent No. 552557) in view of Cohen (U.S. Patent No. 8640267) and further in view of Fehmel et al. (U.S. 20120047636).
Regarding claim 15, Weber teaches a helmet (figs. 1-3) configured to be worn on a head of a user (fig. 1), said helmet having an interior (within the helmet of figs. 1-3), said head comprising a top, a bottom, sides, a forehead, and an ear, said ear having a 
But fails to teach the helmet being a soft helmet having a flexible core comprising a top, a front, a rear, sides, and a plurality of openings extending through the core at the top, rear, and sides of the core; wherein a facial opening is provided at the front of the core and disposed of in said facial opening is the visor.
Cohen teaches a soft helmet (10 or 110) (abstract) comprising a flexible core (20 or 120) (col. 2, lines 43-46, 62-67, col. 4, lines 31-33, col. 6, lines 31-47) extending over at least one internal support (40 or 140) (col. 3, lines 7-13, col. 6, lines 31-47), the flexible core comprising a top, a front, a rear, sides (figs. 1-5, 7a,7b), and a plurality of openings extending through the core (col. 6, lines 63-66); wherein a facial opening is provided at the front of the core (opening at front of helmet including 20,120, figs. 2, 7a)  and disposed of in said facial opening is a faceguard (fig. 7a, , col. 6, lines 31-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a flexible core extending over the at least one internal support of Weber to form a soft helmet, the 
The Weber/Cohen combined reference doesn’t specifically teach the plurality of openings extending through the core are at the top, rear, and sides of the core.
Fehmel teaches a soft helmet (2)(abstract) having a plurality of openings (27) extending through the top, sides and rear of the core (para. 34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the plurality of openings of the Weber/Cohen combined reference in the top, sides and rear of the core in view of Fehmel in order to increase air circulation thereby increasing wearer comfort (para. 34 of Fehmel).
	Regarding claim 19, the Weber/Cohen/Fehmel combined reference teaches the visor is selectively attached with a rigid mechanism (G, lines 25-29, 40-44) to the vertical supports (B) (lines 40-44)(figs. 1-3).
Regarding claim 20, the Weber/Cohen/Fehmel combined reference teaches the visor is either a clear visor or a cage style visor (cage style, fig. 1).
Regarding claim 21, the Weber/Cohen/Fehmel combined reference teaches the visor is selectively attached with a nonrigid mechanism (F, straps are flexible in order to wrap and buckle around the visor, figs. 1,2) to the at least one lateral support (A) (lines 35-39, figs. 1,2).

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent No. 552557) in view of Cohen (U.S. Patent No. 8640267) in view of Fehmel et al. (U.S. 20120047636) and further in view of Bain (U.S. 20120297525).

Regarding claim 17, the Weber/Cohen/Fehmel combined reference fails to teach a plurality of ridges positioned on the side and the top of the soft helmet.
Bain teaches a helmet (1) having a plurality of ridges (3, paras. 16,18,19) positioned on the side and the top of the soft helmet (figs. 1-3, helmet can be rotated such that central 3 is at the top) to provide additional resistance and cushioning from collision, and to provide decoration and/or information to the helmet (paras. 16,17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a plurality of ridges positioned on the side and the top of the soft helmet of the Weber/Cohen/Fehmel combined reference in view of Bain in order to provide additional resistance and cushioning from collision, and to provide decoration and/or information to the helmet (paras. 16,17 of Bain).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent No. 552557) in view of Cohen (U.S. Patent No. 8640267) in view of Fehmel et al. (U.S. 20120047636) and further in view of Katz (U.S. Patent No. 5745923).

Katz teaches a helmet (fig. 1) including a support (45)(col. 4, lines 14-21) formed of thermoplastic material (claim 3) that is capable of being heated and then molded upon cooling (is applicant’s claimed material and therefore would be expected to perform the claimed function).
Therefore, it would have been obvious to one of ordinary skill in the art to have made the at least one lateral support of the Weber/Cohen/Fehmel combined reference out of thermoplastic material that is capable of being heated and then molded upon cooling in view of Katz in order to provide a resilient, lightweight support (claim 3 of Katz) that can be shaped to suit the shape of the helmet.

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered.
Regarding applicant’s argument per claim 15 that the specification provides support for the lateral supports to be on the forehead, the examiner contends that it is still unclear what is meant by “at least one lateral support across the forehead, and at least two vertical supports on each side of the at least one lateral support” because applicant spec describes 33 as vertical supports (para. 75) and shows 33 as being over the forehead region (fig. 8), and 32 as lateral supports (para. 75)  on the sides (fig. 8). While the specification provides that the lateral supports may extend all the way around the helmet, it is unclear how the at least two vertical supports would be on each side of 
	Regarding applicant’s remarks that claim 18 means that the plastic is heated and becomes moldable, then placed on the head and cools to harden and be formed to the now molded shape, the examiner contends that claim 18 recites that the material is capable of being molded upon cooling which doesn’t align with the definition of thermoplastic. The applicant should amend claim 18 to align with their explanation of the plastic being moldable when heated and then hardening upon cooling.
Applicant’s remaining arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBY M SPATZ/           Examiner, Art Unit 3732                   

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732